DETAILED ACTION
1.	The applicant’s amendment filed 03/03/2021 was received. Claims 1, 4, 7 & 14 were amended. Claims 2-4, 6, 10-11 & 16-19 remain withdrawn from further consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 12/22/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1, 5, 7-9, 12-15 & 20 are allowable. The restriction requirement between species and sub-species, as set forth in the Office action mailed on 09/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/21/2020 is fully withdrawn. Claims 2-4, 6, 10-11 & 16-19, directed to additional species and sub-species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 14-15 are withdrawn per amendments of claim 14.

6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Lin et al. (CN 205893376)  of claims 1, 5, 7-9, 12-15 & 20 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

7.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0032382 A1: [0030]; [0034]-[0036]; [0042]-[0043]; [0047]; and fig. 1-2.

Reasons for Allowance
8.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A frame component, comprising: 
a frame with a positioning slot in an inner edge thereof; 

a plurality of support pieces; 
wherein: 
the fabrication strip is detachably arranged in the positioning slot; 
the plurality of support pieces are fixed in the grooves to form a support plane for supporting a mask; 
a depth of each of the grooves is not less than the thickness of each of the plurality of support pieces; 
the fabrication strip is arranged to form a welding plane for welding the mask; and 
the fabrication strip comprises a plurality of fabrication sheets adhered into the positioning slot, and an interval between every two adjacent fabrication sheets of the plurality of fabrication sheets constitutes one of the grooves.” The closest prior art of record Lin et al. (CN 205893376), does not teach nor suggest “the plurality of support pieces are fixed in the grooves to form a support plane for supporting a mask; a depth of each of the grooves is not less than the thickness of each of the plurality of support pieces; the fabrication strip is arranged to form a welding plane for welding the mask; and the fabrication strip comprises a plurality of fabrication sheets adhered into the positioning slot, and an interval between every two adjacent fabrication sheets of the plurality of fabrication sheets constitutes one of the grooves” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JETHRO M. PENCE/Primary Examiner, Art Unit 1717